           CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Nidal Melhem

         Plaintiff,
vs.                                            Case No. 0:20-cv-2264

Liberty Life Assurance Company of
Boston                                         COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2) 1,

because Liberty Life Assurance Company of Boston may be found in this

district. In particular, Liberty Life Assurance Company of Boston is registered

as a corporation with the State of Minnesota, conducts ongoing business with



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
        CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 2 of 8




Minnesota residents, employs Minnesota residents, has extensive contacts

within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant Liberty Life Assurance Company

of Boston insures employee benefit plan (“Plan”) that USAA created and

maintains to provide its employees with income protection should they become

disabled.

   4. On information and belief, Defendant Liberty Life Assurance Company

of Boston is a corporation organized and existing under the laws of the State of

Massachusetts For Liberty Life Assurance Company of Boston, and is the

insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

USAA and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number GF3-891-419734-01 which was issued by

Liberty Life Assurance Company of Boston to USAA to insure the participants

of the Plan. A copy of the policy is attached as Exhibit A.




                                        2
          CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 3 of 8




    8. On information and belief, Liberty Life Assurance Company of Boston

both funds the Plan and decides whether participants will receive benefits under

the Plan. Accordingly, Liberty Life Assurance Company of Boston has a

conflict of interest, which must be considered when determining whether its

denial of Plaintiff’s benefits was proper. 2

    9. Liberty Life Assurance Company of Boston’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.       Plaintiff became disabled under the terms of the Plan’s policy on or

about June 29, 2017 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.       Plaintiff submitted a timely claim to Liberty Life Assurance

Company of Boston for disability benefits.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 4 of 8




   14.         Liberty Life Assurance Company of Boston granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until December 25,

2019. However, on December 7, 2019 Liberty Life Assurance Company of

Boston cancelled Plaintiff’s disability benefits. Plaintiff appealed Liberty Life

Assurance Company of Boston’s decision, but Liberty Life Assurance Company

Of Boston denied Plaintiff’s appeal on September 9, 2020

   15.         Plaintiff provided Liberty Life Assurance Company of Boston with

substantial medical evidence demonstrating he was eligible for disability

benefits.

   16.         Liberty Life Assurance Company of Boston’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:

            a. Liberty Life Assurance Company of Boston failed to have Plaintiff

               independently examined, and instead relied on the opinion of a

               medical professional who merely reviewed Plaintiff’s medical

               records and rejected the opinion of Plaintiff’s treating physician;

            b. Liberty Life Assurance Company of Boston relied on the opinion

               of a medical professional who was financially biased by their




                                           4
         CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 5 of 8




             relationship with Liberty Life Assurance Company of Boston and

             as such unable to offer an unbiased opinion;

          c. Liberty Life Assurance Company of Boston relied on the opinion

             of a medical professional that was not supported by substantial

             evidence in the claim file, and was inconsistent with the overall

             evidence in the record;

          d. Liberty Life Assurance Company of Boston relied on the opinion

             of a medical professional who was not qualified to refute the

             findings of Plaintiff’s physicians;

          e. Liberty Life Assurance Company of Boston ignored obvious

             medical evidence and took selective evidence out of context as a

             means to deny Plaintiff’s claim;

          f. Liberty Life Assurance Company of Boston misrepresented the

             opinions of Plaintiff’s treating physicians.

   17.       Liberty Life Assurance Company of Boston abused its discretion

in denying Plaintiff’s claim.

   18.       The decision to deny benefits was wrong under the terms of the

Plan.

   19.       The decision to deny benefits was not supported by substantial

evidence in the record.



                                         5
         CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 6 of 8




   20.       Liberty Life Assurance Company of Boston’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.

   21.       Liberty Life Assurance Company of Boston’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from December 25, 2019 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   22.       Liberty Life Assurance Company of Boston’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   23.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare he fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Liberty Life Assurance Company of Boston to adjudicate

Plaintiff’s claim in a manner consistent with the terms of the Plan.



                                         6
       CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 7 of 8




     WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

  1. A finding in favor of Plaintiff against Defendant;

  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits;

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 11/02/2020                    RESPECTFULLY SUBMITTED,

                                     By: /s/ Zachary Erickson



                                        7
CASE 0:20-cv-02264-DSD-KMM Doc. 1 Filed 11/02/20 Page 8 of 8




                           Zachary Erickson (MN Bar # 0401216)
                           Stephen Fields (MN Bar # 0276571)
                           FIELDS LAW FIRM
                           9999 Wayzata Blvd
                           Minnetonka, MN 55305
                           Office: 612-370-1511
                           Zerickson@Fieldslaw.com
                           Steve@Fieldslaw.com

                           Attorneys for Plaintiff




                             8
